The opinion of the Court was drawn up by
Appleton, J.
This is an action upon a receipt given the plaintiff, a deputy sheriff, for horses and bark attached by him on a writ in favor of Hinckley & Egery v. Harrington & Russell, and signed A. Webb, agent for Alley, Choate & Cummings. The defendants deny the agency of Webb to sign receipts for them, and the question is, whether they are bound by his act.
The defendants are merchants, residing in Massachusetts, and owning a tannery in Howell, in this county. The only authority under which Webb acted, or claimed to act, is in these words: —
"Lowell, Dec. 12, 1857.
"We hereby authorize Alexander Webb to act for us as our agent in all matters pertaining to the tannery in this place, and all business pertaining thereto.
"Alley, Choate & Cummings.”
The property receipted for consists of horses and bai'k. It does not appear to whom the horses belonged. They had been used in the tannery, and the agent supposed they belonged to his principals. Whether they did so or not, is uncertain. They were attached as the property of Bussell & Harrington. The agent of the defendant was clothed *96■with limited powers. His agency was restricted to "all matters relating to the tannery in this place and to all business relating thereto.” Now, receipting for goods attached is not a matter relating to the tannery nor to the tanning business. If the agent could make the defendants, residents of another State, bailees in this instance, he might in all, and the defendants would soon find they had ample business to attend to beside the tannery and business thereto pertaining.
If the horses belonged to Harrington & Russell, Webb was not agent to receipt for them, and thus bind his principals in another jurisdiction. That they had been used before this, or were then needed, does not alter the principle. The tannery business would require laborers for its various operations, but if one of them had been arrested, Webb was .not authorized to bind them as bail by signing their names to a bail bond. If the horses were Harrington & Russell’s, the agent had no more right to receipt in the name of his principals for their goods, though used in the tannery', than to become bail for their laborers in the same business. The defendants had conferred on their agent no authority to become bail for all who might be arrested, whether their ' servants or not, nor bailees of the officer for whatever might be attached, no matter to whom it might belong, nor where it had been used.
If the horses attached belonged to these defendants, of which there is no proof, the agent had no authority to jeopard their rights by receipting for them as attached, in a suit between other parties. Drew v. Livermore, 40 Maine, 266. The attachment, in such case, would be a violation of their rights, to which the agent should give no sanction. He was agent for no such purpose.
The bark was in Hancock county when attached. There is no evidence that the defendants ever had any interest in the bark, nor that the defendants were ever aware of the doings of their agent in the premises. There is no pretence of subsequent ratification. The case rests entirely in pre*97cedent authority. The authority conferred gave no authority to the agent to become general bailees for the sheriffs and deputy sheriffs of the counties of Hancock and Penobscot.

Exceptions overruled.

Tenney, C. J., Bice, Cutting and May, JJ„ concurred.
Kent, J., did not sit in this case, having been of counsel.